April 13, 2011 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attn:Michael Seaman RE: Purpose Financial Holdings, Inc. Form 10 Initially Filed January 4, 2010 Registration File No. 001-34597 Dear Mr. Seaman: Purpose Financial Holdings, Inc. (the “Company”) hereby requests the withdrawal of the Company’s Registration Statement on Form 10 (File No. 001-34597), together with all amendments and exhibits thereto.The Form 10 is being withdrawn because the Company is no longer pursuing the distribution of the Company’s common stock, as contemplated by the Form 10. If you have any questions regarding this request for withdrawal, please contact Paul Davis Fancher of Troutman Sanders LLP at (404) 885-3310. Sincerely, Purpose Financial Holdings, Inc. By: /s/ J.Paul Whitehead, III J.Paul Whitehead, III Chief Financial Officer cc:Paul Davis Fancher
